Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-14 are pending.  
Priority
Instant application 16757990, filed 04/21/2020 claims priority as follows:

    PNG
    media_image1.png
    90
    396
    media_image1.png
    Greyscale
.
The priority document is in the file wrapper but it is not in English.  The 04/21/2020 priority date is granted until a certified English translation is submitted.
Information Disclosure Statement
	All references from the IDS received 04/20/2020 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 08/02/2022, Applicant elects the hole adjusting layer to comprise:

    PNG
    media_image2.png
    216
    227
    media_image2.png
    Greyscale
, and the light emitting layer to be:

    PNG
    media_image3.png
    226
    242
    media_image3.png
    Greyscale
.  The election is made without traverse.
	If the elected specie is not identified in the art then Examiner will expand his search.  Compound 1-1 was identified in the art. Compound 3-3 was identified in the art.  In addition, Examiner expanded his search to the scope of the secondary references below.


Claim Rejection – Improper Markush
Claims 1-14 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: In this case, instant claims 1-8 are drawn to Formula I, II, or III which have a different core for each formula.  Thus there is not a substantial feature shared by the different Formulas I, II, or III.  For example, on is a triaryl amine, one requires a fused spirocyclic compound, and one contains a fused 5 membered ring.  Still further, Formula III does not share a substantial structural feather because the “indole” portion of the molecule can be placed at different carbons of the carbazole ring.  See for example claim 8 showing substantially different features for the compounds of formula III.    
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).  
In this case, Applicant can amend the claims to require an independent claims for each of Formula I or II in combination with one of III1, III2, III3, III4, III5 and III6.  Claim 9 is rejected herein because the claim is drawn to species requiring only Formula I but allows for any of the sub-structural groups of Formula 3.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20170314163 (“the ‘163 publication”, made of record on the IDS) in view of KR-20170076600 (“the ‘600 publication”, made of record on the IDS).
The instant claims require electrodes (+/-), light emitting and hole adjusting layers containing specific compounds.  The hole adjusting is of Formula 1 and 2, and the light emitting layer is from Formula 3.  The ‘163 publication relates to the same field of endeavor as the instant claims – light emitting diodes for example.
The ‘163 publication teaches electrodes and layers, see for example the images or figures 401-100 as a stack.  Further, the ‘163 publication teaches and overlapping subgenus of the hole adjusting layer such as chemical formula 2 and/or 4 for example:

    PNG
    media_image4.png
    530
    556
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    393
    423
    media_image5.png
    Greyscale
.
Still further, the ‘163 publication teaches embodiments such as:

    PNG
    media_image6.png
    102
    155
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    133
    129
    media_image7.png
    Greyscale
 (see claims 10 and 12 for example).
Claim 1 fails to teach a light emitting compound of formula 3.
The ‘600 publication teaches alternative light emitting compounds in the same field of endeavor.  For example, the ‘600 publication teaches:

    PNG
    media_image8.png
    136
    188
    media_image8.png
    Greyscale
, and embodiment C-104: 
    PNG
    media_image9.png
    128
    148
    media_image9.png
    Greyscale
.  Further, see claims 1 and 15-19 of the ‘600 publication.  
In this case both pieces of art are in the same technical field and one could look to the same field to substitute one component for another.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies.  One skilled in the art could substitute either and alternative light emitting compound from the secondary reference into the primary reference or vis versa.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
With respect to the dependent claims 2-3, the ‘163 publication teaches multiple layers (see for example figures and claims 1-3).
With respect to claim 4, the ‘163 publication for example teaches one or more hole control layers containing a compound of chemical formula 2 or 4 (see claim 1 for example and the figure).
With respect to claim 5, the ‘600 publication teaches that the first compound contained in the light emitting layer is a host (see for example [0270]).
With respect to claim 6, the ‘163 publication teaches for example: 
    PNG
    media_image6.png
    102
    155
    media_image6.png
    Greyscale
, see for example claim 10.
With respect to claim 7, the ‘163 publication teaches overlapping compounds in for example claim 12, see spirocyclic structure above as well.  With respect to claim 8, the ‘600 publication teaches compound C-104 (see also claim 19 for example).  With respect to claims 9-11, the ‘163 publication teaches compounds in claim 10 and 12 for example.
With respect to instant claim 13, the ‘163 publication teaches:

    PNG
    media_image7.png
    133
    129
    media_image7.png
    Greyscale
.
With respect to claim 14, the ‘163 publication teaches these species below.  With respect to the elected specie the art teaches:

    PNG
    media_image10.png
    94
    99
    media_image10.png
    Greyscale
, and the ‘600 publication teaches: 
    PNG
    media_image11.png
    128
    147
    media_image11.png
    Greyscale
.
Thus, the ‘163 publication teaches one elected specie.
The ‘600 publication teaches C-102 as the closest compound.  
The ‘600 publication fails to teach a naphthalene ring connecting the fused ring system with the triazine.  
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20170314163 (“the ‘163 publication”, made of record on the IDS) in view of KR-20140006708 (“the ‘708 publication”).
The ‘163 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.  
The ‘163 publication fails to teach 3-3 (the 2nd elected specie).
The ‘708 publication teaches:

    PNG
    media_image12.png
    69
    224
    media_image12.png
    Greyscale
 which is an alternative light emitting compound.
Thus, the ‘708 publication teaches the 2nd elected specie.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies.  One skilled in the art could substitute either and alternative light emitting compound from the secondary reference into the primary reference or vis versa.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622